


Exhibit 10.2
Promissory Note


$53,000,000.00    February 22, 2013




FOR VALUE RECEIVED, KBS SOR 156TH AVENUE NORTHEAST, LLC, a Delaware limited
liability company (“Borrower”), hereby promises to pay to the order of Bank of
America, N.A., a national banking association (together with any and all of its
successors and assigns and/or any other holder of this Note, “Lender”), without
offset, in immediately available funds in lawful money of the United States of
America, at 5 Park Plaza, Suite 500, Irvine, California 92612, the principal sum
of Fifty-Three Million and No/100 Dollars ($53,000,000.00) (or the unpaid
balance of all principal advanced against this Note, if that amount is less),
together with interest on the unpaid principal balance of this Note from day to
day outstanding as hereinafter provided. Initially-capitalized terms not
otherwise defined in this Note shall have the respective meanings assigned to
such terms in the Loan Agreement (as hereinafter defined).
Section 1Payment Schedule and Maturity Date.
(a)    Accrued unpaid interest on this Note shall be due and payable on April 1,
2013 and on the first day of each succeeding month thereafter.
(b)    In addition, on the first day of each month, commencing on March 1, 2016,
and during the original term of this Note (as may be extended pursuant to
Section 1A below), Borrower shall repay principal outstanding under this Note in
equal installments of $60,000.00 each, which amounts are based on an
amortization schedule providing for the full amortization of a hypothetical loan
in the amount of the outstanding principal amount of the loan (plus any
undisbursed loan proceeds) as of March 1, 2016 over a period of thirty (30)
years at an interest rate equal to five and three quarters of one percent
(5.75%) per annum.
(c)    Provided, that on March 1, 2017 (the “Maturity Date”), the final maturity
of this Note, the entire principal balance of this Note then unpaid and all
accrued interest then unpaid shall be finally due and payable.
Section 1A    Extension Option. Lender shall grant a request by Borrower to
extend the Maturity Date of this Note to March 1, 2019 (the “Extended Maturity
Date”), upon and subject to the following terms and conditions:
(a)    Basic Conditions. Unless otherwise agreed by Lender in writing:
(i)    Borrower shall request the extension, if at all, by written notice to
Lender not more than one hundred twenty (120) days, and not less than sixty (60)
days, prior to the original Maturity Date.
(ii)    At the time of the request, and at the time of the extension, there
shall not exist any Event of Default, nor any condition or state of facts which
after notice and/or lapse of time would constitute an Event of Default.

1    

--------------------------------------------------------------------------------




(iii)    Current financial statements regarding Borrower and Guarantor (as
defined in the Loan Agreement) (dated not earlier than thirty (30) days prior to
the request for extension) and all other financial statements and other
information as may be required under the Loan Documents regarding Borrower,
Guarantor and the Property, shall have been submitted promptly to Lender, and
there shall not have occurred, in the reasonable opinion of Lender, any material
adverse change in the business or financial condition of Borrower, Guarantor, or
in the Property or in any other state of facts submitted to Lender in connection
with the Loan Documents, from that which existed on the date of this Note. This
condition shall be deemed satisfied to the extent that Borrower and Guarantor
have complied with the reporting requirements set forth in Section 4.8 of the
Loan Agreement.
(iv)    Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Lender in connection with the
proposed extension (pre- and post-closing), including appraisal fees and
reasonable attorneys’ fees actually incurred by Lender; all such costs and
expenses incurred up to the time of Lender’s written agreement to the extension
shall be due and payable on or prior to Lender’s execution of that agreement (or
if the proposed extension does not become effective, then upon demand by
Lender), and any future failure to pay such amounts shall constitute a default
under the Loan Documents.
(v)    Lender shall have received and approved an MAI appraisal meeting all
applicable regulatory requirements, taking into account then-current market
conditions.
(vi)    Not later than the Maturity Date, (A) the extension shall have been
consented to and documented to Lender’s satisfaction by Borrower, Guarantor and
Lender; (B) Lender shall have been provided with an updated title report and
judgment and lien searches, and appropriate title insurance endorsements shall
have been issued as reasonably required by Lender (provided that such
endorsements are generally issued by title companies in the applicable
jurisdiction); and (C) Borrower shall have paid to Lender a non-refundable
extension fee in an amount equal to 0.20% of the outstanding principal balance
of the Note plus any amounts which remain undisbursed, as may be reduced by any
repayments prior to the initial Maturity Date.
(vii)    At the time of such extension, the Property shall have a Loan-to-Value
Ratio of less than or equal to sixty-five percent (65%). “Loan-to-Value Ratio”
means the outstanding principal balance of this Note plus any amounts of the
Loan which remain undisbursed divided by the appraised “As-Is” value of the
Property. The appraised “As-Is” value of the Property shall be based upon an
appraisal prepared by a third-party appraiser reasonably acceptable to, and
engaged directly by, Lender. The appraisal shall be reasonably satisfactory to
Lender in all respects, as reviewed, adjusted and approved by Lender. In the
event this Loan-to-Value Ratio is not met, Borrower may satisfy this
Loan-to-Value Ratio prior to the extension date by either (A) making a voluntary
paydown of the Loan, without prepayment fees or premiums other than the payment
of any Consequential Loss (as hereinafter defined) under Section 4 below,
together with a mutually agreed-upon reduction in the committed amount of the
Loan,

2    

--------------------------------------------------------------------------------




and/or (B) providing additional collateral acceptable to Lender, which shall
have value (as reasonably determined by Lender) which when added to the Property
value is sufficient to satisfy this Loan-to-Value Ratio.
(viii)    As of the most recent Test Date (as defined in the Loan Agreement),
Borrower shall satisfy an Ongoing Debt Service Coverage Ratio (as defined in the
Loan Agreement) of at least 1.35 to 1.00. In the event this Ongoing Debt Service
Coverage Ratio is not met, Borrower may satisfy this Ongoing Debt Service
Coverage Ratio prior to the extension date by making a voluntary paydown of the
Loan, without prepayment fees or premiums other than the payment of any
Consequential Loss under Section 4 below, together with a mutually agreed-upon
reduction in the committed amount of the Loan.
(ix)    As of the most recent Test Date, not less than 277,395 rentable square
feet of the Improvements shall be subject to Leases entered into in accordance
with the terms of the Loan Agreement.
If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.
(b)    Changes in Loan Terms. All terms and conditions of the Loan Documents
shall continue to apply to the extended term except to the extent changed as
indicated below (such changes to be effective on and after the original Maturity
Date, if the extension becomes effective as provided herein):
(i)    Definition of Maturity Date. The Maturity Date shall mean the Extended
Maturity Date.
(ii)    TILC Reserve Account. Borrower shall make monthly deposits into the TILC
Reserve Account in accordance with the terms of Section 4.25 of the Loan
Agreement.
Section 2    Security; Loan Documents. The security for this Note includes a
Deed of Trust, Assignment, Security Agreement and Fixture Filing (as the same
may from time to time be amended, restated, modified or supplemented, the “Deed
of Trust”) of even date herewith from Borrower to Lender, conveying and
encumbering certain real and personal property more particularly described
therein (the “Property”). This Note, the Deed of Trust, the Term Loan Agreement
between Borrower and Lender of even date herewith (as the same may from time to
time be amended, restated, modified or supplemented, the “Loan Agreement”) and
all other documents now or hereafter securing, guaranteeing or executed in
connection with the loan evidenced by this Note (the “Loan”), as the same may
from time to time be amended, restated, modified or supplemented, are herein
sometimes called individually a “Loan Document” and together the “Loan
Documents.”
Section 3    Interest Rates.

3    

--------------------------------------------------------------------------------




Section 3.1    Interest Rates. The Principal Debt from day to day outstanding
which is not past due shall bear interest at a rate per annum equal to the
following (computed as provided in Section 3.4 hereof) as applicable:
(a)    On Base Rate Principal, on any day, the Base Rate; and
(b)    On LIBOR Rate Principal, for the applicable Interest Period, the
applicable LIBOR Rate.
Section 3.2    Interest Rate Elections.
(a)    Subject to the conditions and limitations in this Note, Borrower may by
written notice to Lender in the form specified by Lender (a “Rate Election
Notice”):
(i)    Elect, for a new advance of funds, that such Principal Debt will be Base
Rate Principal, LIBOR Rate Principal or a combination thereof;
(ii)    Elect to convert, on a LIBOR Business Day, all or part of Base Rate
Principal into LIBOR Rate Principal;
(iii)    Elect to convert, on the last day of the Interest Period applicable
thereto, all or part of any LIBOR Rate Principal into Base Rate Principal; or
(iv)    Elect to continue, commencing on the last day of the Interest Period
applicable thereto, any LIBOR Rate Principal.
If, for any reason, an effective election is not made in accordance with the
terms and conditions of this Note for any principal advance or for any LIBOR
Rate Principal for which the corresponding Interest Period is expiring, or to
convert Base Rate Principal to LIBOR Rate Principal, then the sums in question
will be Base Rate Principal until an effective LIBOR Rate Election is thereafter
made for such sums.
(b)    Each Rate Election Notice must be received by Lender not later than 10:00
a.m. on the applicable date as follows:
(i)    With respect to an advance of or conversion to Base Rate Principal, one
(1) Business Day prior to the proposed date of advance or conversion; and
(ii)    With respect to an advance of, conversion to or continuation of LIBOR
Rate Principal, three (3) LIBOR Business Days prior to the proposed date of
advance, conversion or continuation.
Unless otherwise specified herein, no conversion from LIBOR Rate Principal may
be made other than at the end of the corresponding Interest Period. Each Rate
Election Notice shall stipulate: (A) the amount of the advance or of the
Principal Debt to be converted or continued; (B) the nature of the proposed
advance, conversion or continuation, which shall be either Base Rate Principal,
LIBOR Rate Principal or a combination thereof, and in the case of a conversion

4    

--------------------------------------------------------------------------------




or continuation, the nature of the Principal Debt to be converted or continued;
and (C) in the case of LIBOR Rate Principal, the proposed commencement date and
duration of the Interest Period. All such notices shall be irrevocable once
given, and shall be deemed to have been given only when actually received by
Lender in writing in a form specified by Lender.
Section 3.3    General Conditions Precedent to LIBOR Rate Election. In addition
to any other conditions herein, a LIBOR Rate Election shall not be permitted if:
(a)    An Event of Default has occurred and has not been waived by Lender or a
Potential Default has occurred and is continuing; or
(b)    After giving effect to the requested LIBOR Rate Election, the sum of all
LIBOR Rate Principal plus all Base Rate Principal would exceed the principal
face amount of this Note; or
(c)    The requested LIBOR Rate Election would cause more than two (2) LIBOR
Rate Elections by Borrower to be in effect at any one time; or
(d)    The amount of LIBOR Rate Principal requested in the LIBOR Rate Election
is less than $200,000; or
(e)    The requested interest period does not conform to the definition of
Interest Period herein; or
(f)    Any of the circumstances referred to in Section 3.5 hereof shall apply
with respect to the requested LIBOR Rate Election or the requested LIBOR Rate
Principal.
Section 3.4    Computations and Determinations. All interest shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed. Lender shall determine each interest rate applicable to the Principal
Debt in accordance with this Note and its determination thereof shall be
conclusive in the absence of manifest error. The books and records of Lender
shall be conclusive evidence, in the absence of manifest error, of all sums
owing to Lender from time to time under this Note, but the failure to record any
such information shall not limit or affect the obligations of Borrower under the
Loan Documents.
Section 3.5    Illegality. If Lender determines that any Law has made it
unlawful, or that any Governmental Authority (as defined in Section 7) has
asserted that it is unlawful, for Lender to make, maintain or fund loans whose
interest is determined by reference to the London Interbank Offered Rate, or to
determine or charge interest rates based upon the London Interbank Offered Rate,
or any Governmental Authority has imposed material restrictions on the authority
of Lender to purchase or sell, or to take deposits of, U.S. Dollars in the
London interbank eurodollar market, then, on notice thereof by Lender to
Borrower, (a) any obligation of Lender to honor any LIBOR Rate Election or to
maintain or continue any LIBOR Rate Principal or to convert Base Rate Principal
to LIBOR Rate Principal shall be suspended, and (b) if such notice asserts the
illegality of Lender providing or maintaining Base Rate Principal the interest
rate on which is determined by reference to the LIBOR Daily Floating Rate
component of the Base Rate, the interest rate on which Base Rate Principal
shall, if necessary to avoid such illegality, be

5    

--------------------------------------------------------------------------------




determined by Lender without reference to the LIBOR Daily Floating Rate
component of the Base Rate, in each case until Lender notifies Borrower in
writing that the circumstances giving rise to such determination no longer
exist. Upon receipt of such written notice, (i) Borrower shall, upon written
demand from Lender, prepay or, if applicable, convert all LIBOR Rate Principal
to Base Rate Principal (the interest rate on which Base Rate Principal shall, if
necessary to avoid such illegality, be reasonably determined by Lender without
reference to the LIBOR Daily Floating Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if Lender may lawfully continue
to maintain such LIBOR Rate Principal to such day, or immediately, if Lender may
not lawfully continue to maintain such LIBOR Rate Principal, and (ii) if such
notice asserts the illegality of Lender determining or charging interest rates
based upon the London Interbank Offered Rate, Lender shall during the period of
such suspension compute the Base Rate without reference to the LIBOR Daily
Floating Rate component thereof until it is no longer illegal for Lender to
determine or charge interest rates based upon the London Interbank Offered Rate.
Section 3.6    Inability to Determine Rates. If Lender determines in good faith
(and not on an arbitrary or capricious basis) that for any reason in connection
with any LIBOR Rate Election or a conversion to or continuation of LIBOR Rate
Principal that (a) U.S. Dollar deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount and Interest Period
of such LIBOR Rate Election or LIBOR Rate Principal, (b) adequate and reasonable
means do not exist for determining the London Interbank Offered Rate for any
such LIBOR Rate Election or LIBOR Rate Principal, or the LIBOR Daily Floating
Rate in connection with any existing or proposed Base Rate Principal, or (c) the
LIBOR Rate for any LIBOR Rate Election will not adequately and fairly reflect
the cost to Lender of funding or maintaining the applicable LIBOR Rate
Principal, Lender will promptly so notify Borrower in writing. Thereafter, (i)
the obligation of Lender to honor LIBOR Rate Elections and to maintain LIBOR
Rate Principal shall be suspended, and (ii) in the event of a determination
described in the preceding sentence with respect to the LIBOR Daily Floating
Rate component of the Base Rate, the utilization of the LIBOR Daily Floating
Rate component in determining the Base Rate shall be suspended, in each case
until Lender revokes such notice. Upon receipt of such written notice, Borrower
may revoke any pending LIBOR Rate Election for borrowing of, conversion to or
continuation of LIBOR Rate Principal or, failing that, will be deemed to have
converted such election into a request for Base Rate Principal in the amount
specified therein.
Section 3.7    Additional Defined Terms. In addition to other terms defined
herein, as used herein the following terms shall have the meanings indicated,
unless the context otherwise requires:
“Adjusted LIBOR Rate” means the quotient obtained by dividing (a) the applicable
London Interbank Offered Rate by (b) 1.00 minus the LIBOR Reserve Percentage.
“Base Rate” means, on any day, except as provided in Section 3.5 or Section 3.6
above, a fluctuating rate of interest per annum equal to the LIBOR Daily
Floating Rate plus the Base Rate Margin. In the event the Base Rate cannot be
determined by reference to the LIBOR Daily Floating Rate as provided in
Section 3.5 or Section 3.6 above, “Base Rate” shall mean the Base Rate Margin
plus the highest of: (a) the rate of interest in effect for such day as publicly

6    

--------------------------------------------------------------------------------




announced from time to time by Lender as its “Prime Rate,” or (b) the Federal
Funds Rate for that day plus fifty (50) basis points. The “Prime Rate” is a rate
set by Lender based upon various factors including Lender’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such Prime Rate announced by Lender shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Margin” means two hundred twenty-five (225) basis points per annum.
“Base Rate Principal” means, at any time, the Principal Debt minus the portion,
if any, of such Principal Debt which is LIBOR Rate Principal.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America, N.A. on such day on such transactions as reasonably determined by
Lender.
“Indebtedness” means any and all of the indebtedness to Lender evidenced,
governed or secured by or arising under this Note or any other Loan Document.
“Interest Period” means with respect to any LIBOR Rate Principal, the period
commencing on the date such LIBOR Rate Principal is disbursed or on the date on
which the Principal Debt or any portion thereof is converted into or continued
as such LIBOR Rate Principal, and ending on the date one (1) month thereafter,
as elected by Borrower in the applicable Rate Election Notice; provided that:
(i)    Each Interest Period must commence on a LIBOR Business Day;
(ii)    In the case of the continuation of LIBOR Rate Principal, the Interest
Period applicable after the continuation of such LIBOR Rate Principal shall
commence on the last day of the preceding Interest Period;
(iii)    The last day for each Interest Period and the actual number of days
during the Interest Period shall be determined by Lender using the practices of
the London interbank eurodollar market; and
(iv)    No Interest Period shall extend beyond the Maturity Date, and any
Interest Period which begins before the Maturity Date and would otherwise end
after the Maturity Date shall instead end on the Maturity Date.

7    

--------------------------------------------------------------------------------




“Law” or “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LIBOR Business Day” means a Business Day which is also a London Banking Day.
“LIBOR Daily Floating Rate” means a fluctuating rate of interest per annum equal
to (a) LIBOR, as published by Reuters (or other commercially available source
providing quotations of LIBOR as selected by Lender from time to time) at
approximately 11:00 a.m., London time determined two (2) London Banking Days
prior to the date in question, for U.S. Dollar deposits being delivered in the
London interbank eurodollar market for a term of one (1) month commencing that
day, or (b) if such published rate is not available at such time for any reason,
the rate per annum reasonably determined by Lender to be the rate at which
deposits in U.S. Dollars for delivery on the date of determination in same day
funds in the approximate outstanding amount of the Loan and with a term equal to
one (1) month would be offered by Bank of America, N.A.’s London Branch to major
banks in the London interbank eurodollar market at their request at the date and
time of determination.
“LIBOR Margin” means two hundred twenty-five (225) basis points per annum.
“LIBOR Rate” means for any applicable Interest Period for any LIBOR Rate
Principal, a simple rate per annum equal to the sum of the LIBOR Margin plus the
Adjusted LIBOR Rate.
“LIBOR Rate Election” means an election by Borrower of an applicable LIBOR Rate
in accordance with this Note.
“LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.
“LIBOR Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day, as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including basic, supplemental, emergency, special and marginal reserves)
generally applicable to financial institutions regulated by the Federal Reserve
Board comparable in size and type to Lender, in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on LIBOR Rate Principal is
determined), whether or not Lender has any Eurocurrency liabilities or such
requirement otherwise in fact applies to Lender. The LIBOR Rate shall be
adjusted automatically as of the effective date of each change in the LIBOR
Reserve Percentage.
“London Banking Day” means any day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

8    

--------------------------------------------------------------------------------




“London Interbank Offered Rate” means, with respect to any applicable Interest
Period, the rate per annum equal to (a) LIBOR, as published by Reuters (or other
commercially available source providing quotations of LIBOR as selected by
Lender from time to time) at approximately 11:00 a.m. London time two (2) London
Banking Days prior to the commencement of the Interest Period, for U.S. Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (b) if such rate is not available at any
time for any reason, the rate per annum reasonably determined by Lender to be
the rate at which deposits in U.S. Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBOR Rate
Election or the LIBOR Rate Principal being continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America,
N.A.’s London Branch to major banks in the London interbank eurodollar market at
their request at approximately 11:00 a.m. (London time) two (2) London Banking
Days prior to the commencement of such Interest Period.
“Note” means this promissory note, and any renewals, extensions, amendments or
supplements hereof.
“Potential Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.
“Principal Debt” means the aggregate unpaid principal balance of this Note at
the time in question.
Section 4    Prepayment.
(a)    Borrower may prepay the principal balance of this Note, in full at any
time or in part from time to time, provided that: (i) Lender shall have actually
received from Borrower prior irrevocable written notice (the “Prepayment
Notice”) of Borrower’s intent to prepay, the amount of principal which will be
prepaid (the “Prepaid Principal”), and the date on which the prepayment will be
made; (ii) each prepayment shall be in an amount not less than $1,000 (unless
the prepayment retires the outstanding balance of this Note in full); and (iii)
each prepayment shall be in the amount of 100% of the Prepaid Principal, plus
accrued unpaid interest thereon to the date of prepayment, plus any other sums
which have become due to Lender under the Loan Documents on or before the date
of prepayment but have not been paid; and (iv) no portion of LIBOR Rate
Principal may be prepaid except on the last day of the Interest Period
applicable thereto, unless (X) the prior written consent of Lender is obtained
which consent, if given, shall provide, without limitation, the manner and order
in which the prepayment is to be applied to the Indebtedness, and (Y) Borrower
pays to Lender any Consequential Loss as a result thereof, in accordance with
Section 4(b) below. If this Note is prepaid in full, any commitment of Lender
for further advances shall automatically terminate.
(b)    Within fifteen (15) days after request by Lender (or at the time of any
prepayment), Borrower shall pay to Lender such amount or amounts as will
compensate Lender for any loss, cost, expense, penalty, claim or liability,
including any loss incurred in obtaining, prepaying, liquidating or employing
deposits or other funds from third parties and any loss of revenue, profit or
yield, as determined by Lender in its judgment reasonably exercised (together,

9    

--------------------------------------------------------------------------------




“Consequential Loss”) incurred by Lender with respect to any LIBOR Rate,
including any LIBOR Rate Election or LIBOR Rate Principal as a result of: (i)
the failure of Borrower to make any payment on the date or in the amount
specified in any Prepayment Notice from Borrower to Lender; (ii) the failure of
Borrower to borrow, continue or convert into LIBOR Rate Principal on the date or
in the amount specified in any Rate Election Notice or other notice given by
Borrower to Lender; (iii) the early termination of any Interest Period for any
reason; or (iv) the payment or prepayment of any amount on a date other than the
date such amount is required or permitted to be paid or prepaid. Borrower agrees
to pay all Consequential Loss upon any prepayment of LIBOR Rate Principal (it
being understood and agreed that no Consequential Loss shall be payable in
connection with the prepayment of any Base Rate Principal), whether voluntary or
involuntary, whether effected by a credit bid at foreclosure, or whether by
reason of acceleration upon an Event of Default or upon any transfer or
conveyance of any right, title or interest in the Property giving Lender the
right to accelerate the maturity of this Note as provided in the Deed of Trust.
Notwithstanding the foregoing, the amount of the Consequential Loss shall never
be less than zero or greater than is permitted by applicable Law. Lender shall
provide a notice to Borrower setting forth Lender’s determination of any
Consequential Loss, which notice shall be conclusive and binding in the absence
of manifest error. Lender reserves the right to provide interim calculations of
such Consequential Loss in any notice of default or notice of sale for
informational purposes, but the exact amount of such Consequential Loss shall be
calculated only upon the actual prepayment of LIBOR Rate Principal as described
herein. The Consequential Loss shall be included in the total indebtedness
secured by the Deed of Trust for all purposes, including in connection with a
foreclosure sale. Lender may include the amount of the Consequential Loss in any
credit bid Lender may make at a foreclosure sale. Lender shall have no
obligation to purchase, sell and/or match funds in connection with the funding
or maintaining of the Loan or any portion thereof. The obligations of Borrower
under this Section shall survive any termination of the Loan Documents and
payment of this Note and shall not be waived by any delay by Lender in seeking
such compensation.
Section 5    Late Charges. If Borrower shall fail to make any payment under the
terms of this Note (other than the payment due at maturity) within fifteen (15)
days after the date such payment is due, Borrower shall pay to Lender on demand
a late charge equal to four percent (4%) of the amount of such payment. Such
fifteen (15) day period shall not be construed as in any way extending the due
date of any payment. The late charge is imposed for the purpose of defraying the
expenses of Lender incident to handling such delinquent payment. This charge
shall be in addition to, and not in lieu of, any other amount that Lender may be
entitled to receive or action that Lender may be authorized to take as a result
of such late payment.
Section 6    Default Rate. After the occurrence, and during the continuance, of
an Event of Default (including the expiration of any applicable cure period),
Lender, in Lender’s sole discretion and without notice or demand, may raise the
rate of interest accruing on the outstanding principal balance of this Note by
three hundred (300) basis points above the rate of interest otherwise applicable
(the “Default Rate”), independent of whether Lender elects to accelerate the
outstanding principal balance of this Note.
Section 7    Increased Costs. If any Change in Law shall:

10    

--------------------------------------------------------------------------------




(a)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, Lender (which shall
include, for purposes of this Section, any corporation Controlling Lender)
(excluding any reserve requirement already reflected in the calculation of the
interest rate in this Note);
(b)    subject Lender to any taxes (other than taxes imposed on or measured by
net income, however denominated, franchise taxes or branch profit taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(c)    impose on Lender or the London interbank eurodollar market any other
condition, cost or expense affecting this Note or any outstanding amount of the
Loan;
and the result of any of the foregoing shall be to increase the cost to Lender,
of providing, continuing or maintaining the Loan, or to reduce the amount of any
sum received or receivable by Lender hereunder (whether of principal, interest
or any other amount) then, upon written request of Lender, Borrower will pay to
Lender, within fifteen (15) days of the date of delivery of any such written
notice, such additional amount or amounts as will compensate Lender for such
additional costs incurred or reduction suffered. Such additional costs and/or
reduction shall be allocated to this Note or any outstanding amount of the Loan
as reasonably determined by Lender, using any reasonable method. No failure by
Lender to immediately demand payment of any amounts hereunder shall constitute a
waiver of Lender’s right to demand payment of such amounts at any subsequent
time. Nothing herein contained shall be construed or shall operate to require
Borrower to pay any interest, fees, costs or charges greater than is permitted
by applicable Law.
“Change in Law” means the occurrence, after the date of this Note, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or the making or issuance of any request,
rule, guideline, or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
(y) all requests, rules, guidelines, or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority), or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted, or issued.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)..

11    

--------------------------------------------------------------------------------




Section 8    Capital Requirements. If Lender (which shall include, for purposes
of this Section, any corporation Controlling Lender) determines that any Change
in Law affecting Lender, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on Lender’s capital, as
allocated to this Note or the Loan, or to Lender’s commitments under this Note
or the Loan, to a level below that which Lender could have achieved but for such
Change in Law (taking into consideration Lender’s policies with respect to
capital adequacy), then from time to time Borrower will pay to Lender, within
fifteen (15) days after written request by Lender, such additional amount or
amounts as will compensate Lender for any such reduction suffered. The
allocation shall be made as determined by Lender, using any reasonable method.
No failure by Lender to immediately demand payment of any amounts hereunder
shall constitute a waiver of Lender’s right to demand payment of such amounts at
any subsequent time. Nothing herein contained shall be construed or shall
operate to require Borrower to pay any interest, fees, costs or charges greater
than is permitted by applicable Law.
Section 9    Certain Provisions Regarding Payments. All payments made under this
Note shall be applied, to the extent thereof, to late charges, to accrued but
unpaid interest (including interest at the Default Rate, if applicable), to
unpaid principal, and to any other sums due and unpaid to Lender under the Loan
Documents, in such manner and order as Lender may elect in its sole discretion,
any instructions from Borrower or anyone else to the contrary notwithstanding.
Remittances shall be made without offset, demand, counterclaim, deduction, or
recoupment (each of which is hereby waived) and shall be accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks. Acceptance by Lender of any
payment in an amount less than the amount then due on any indebtedness shall be
deemed an acceptance on account only, notwithstanding any notation on or
accompanying such partial payment to the contrary, and shall not in any way (a)
waive or excuse the existence of an Event of Default (as hereinafter defined),
(b) waive, impair or extinguish any right or remedy available to Lender
hereunder or under the other Loan Documents, or (c) waive the requirement of
punctual payment and performance or constitute a novation in any respect.
Payments received after 2:00 p.m. (California time) shall be deemed to be
received on, and shall be posted as of, the following Business Day. Whenever any
payment under this Note or any other Loan Document falls due on a day which is
not a Business Day, such payment may be made on the next succeeding Business
Day.
Section 10    Events of Default. The occurrence of any one or more of the
following shall constitute an “Event of Default” under this Note:
(a)    Borrower fails to pay within five (5) Business Days after any amounts
payable by Borrower to Lender under the terms of this Note become due and
payable.
(b)    Any covenant, agreement or condition in this Note is not fully and timely
performed, observed or kept, subject to any applicable notice and grace or cure
period.
(c)    An Event of Default (as therein defined) occurs under any of the Loan
Documents other than this Note (subject to any applicable grace or cure period).

12    

--------------------------------------------------------------------------------




Section 11    Remedies. Upon the occurrence of an Event of Default, Lender may
at any time thereafter exercise any one or more of the following rights, powers
and remedies:
(a)    Lender may accelerate the current Maturity Date and declare the unpaid
principal balance and accrued but unpaid interest on this Note, and all other
amounts payable hereunder and under the other Loan Documents, at once due and
payable, and upon such declaration the same shall at once be due and payable.
(b)    Lender may set off the amount owed by Borrower to Lender, whether or not
matured and regardless of the adequacy of any other collateral securing the
Note, against any and all accounts, credits, money, securities or other property
now or hereafter on deposit with, held by or in the possession of Lender to the
credit or for the account of Borrower, without notice to or the consent of
Borrower.
(c)    Lender may foreclose or otherwise realize upon any liens or security
interests securing payment hereof.
(d)    Lender may exercise any of its other rights, powers and remedies under
the Loan Documents or at law or in equity.
Without limitation of the foregoing, upon the occurrence of an actual or deemed
entry of an order for relief with respect to Borrower under the Bankruptcy Code
(Title 11 of the United States Code, as in effect from time to time), any
obligation of Lender to make advances shall automatically terminate, and the
unpaid principal amount of the Loan outstanding and all interest and other
amounts payable hereunder and under the other Loan Documents shall automatically
become due and payable, in each case without further act of Lender.
Section 12    Remedies Cumulative. All of the rights and remedies of Lender
under this Note and the other Loan Documents are cumulative of each other and of
any and all other rights at law or in equity, and the exercise by Lender of any
one or more of such rights and remedies shall not preclude the simultaneous or
later exercise by Lender of any or all such other rights and remedies. No single
or partial exercise of any right or remedy shall exhaust it or preclude any
other or further exercise thereof, and every right and remedy may be exercised
at any time and from time to time. No failure by Lender to exercise, nor delay
in exercising, any right or remedy, including but not limited to the right to
accelerate the maturity of this Note, shall operate as a waiver of such right or
remedy or as a waiver of any Event of Default. Without limiting the generality
of the foregoing provisions, the acceptance by Lender from time to time of any
payment under this Note which is past due or which is less than the payment in
full of all amounts due and payable at the time of such payment, shall not (i)
constitute a waiver of or impair or extinguish the right of Lender to accelerate
the maturity of this Note or to exercise any other right or remedy under this
Note and/or any other Loan Document at the time or at any subsequent time, or
nullify any prior exercise of any such right or remedy, or (ii) constitute a
waiver of the requirement of punctual payment and performance or a novation in
any respect.
Section 13    Costs and Expenses of Enforcement. Borrower agrees to pay to
Lender on demand all costs and expenses incurred by Lender in seeking to collect
this Note or to enforce

13    

--------------------------------------------------------------------------------




any of Lender’s rights and remedies under the Loan Documents, including court
costs and reasonable attorneys’ fees and expenses, whether or not suit is filed
hereon, or whether in connection with bankruptcy, insolvency or appeal.
Section 14    Service of Process. Borrower hereby irrevocably designates and
appoints Todd Smith of KBS Capital Advisors LLC as Borrower’s authorized agent
to accept and acknowledge on Borrower’s behalf service of any and all process
that may be served in any suit, action, or proceeding instituted in connection
with this Note in any state or federal court sitting in the State of Washington.
If such agent shall cease so to act, Borrower shall irrevocably designate and
appoint without delay another such agent reasonably satisfactory to Lender and
shall promptly deliver to Lender evidence in writing of such agent’s acceptance
of such appointment and its agreement that such appointment shall be
irrevocable.
Borrower hereby consents to process being served in any suit, action, or
proceeding instituted in connection with this Note by (a) the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to
Borrower and (b) serving a copy thereof upon the agent, if any, hereinabove
designated and appointed by Borrower as Borrower’s agent for service of process.
Borrower irrevocably agrees that such service shall be deemed to be service of
process upon Borrower in any such suit, action, or proceeding. Nothing in this
Note shall affect the right of Lender to serve process in any manner otherwise
permitted by law and nothing in this Note will limit the right of Lender
otherwise to bring proceedings against Borrower in the courts of any
jurisdiction or jurisdictions, subject to any provision or agreement for
arbitration or dispute resolution set forth in the Loan Agreement.
Section 15    Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents.
Section 16    General Provisions. Time is of the essence with respect to
Borrower’s obligations under this Note. If more than one person or entity
executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby. Borrower and
each party executing this Note as Borrower hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Lender shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and (e)
submit (and waive all rights to object) to non‑exclusive personal jurisdiction
of any state or federal court sitting in the state and county in which payment
of this Note is to be made for the enforcement of any and all obligations under

14    

--------------------------------------------------------------------------------




this Note and the other Loan Documents; (f) waive the benefit of all homestead
and similar exemptions as to this Note; (g) agree that their liability under
this Note shall not be affected or impaired by any determination that any title,
security interest or lien taken by Lender to secure this Note is invalid or
unperfected; and (h) hereby subordinate to the Loan and the Loan Documents any
and all rights against Borrower and any security for the payment of this Note,
whether by subrogation, agreement or otherwise, until this Note is paid in full.
A determination that any provision of this Note is unenforceable or invalid
shall not affect the enforceability or validity of any other provision and the
determination that the application of any provision of this Note to any person
or circumstance is illegal or unenforceable shall not affect the enforceability
or validity of such provision as it may apply to other persons or circumstances.
This Note may not be amended except in a writing specifically intended for such
purpose and executed by the party against whom enforcement of the amendment is
sought. Captions and headings in this Note are for convenience only and shall be
disregarded in construing it. This Note and its validity, enforcement and
interpretation shall be governed by the laws of the State of Washington (without
regard to any principles of conflicts of laws) and applicable United States
federal law. Whenever a time of day is referred to herein, unless otherwise
specified such time shall be the local time of the place where payment of this
Note is to be made. The term “Business Day” shall mean a day on which Lender is
open for the conduct of substantially all of its banking business at its office
in the city in which this Note is payable (excluding Saturdays and Sundays).
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Loan Agreement. The words “include” and
“including” shall be interpreted as if followed by the words “without
limitation.”
Section 17    Notices; Time. All notices, requests, consents, approvals or
demands (collectively, “Notice”) required or permitted by this Note to be given
by any party to any other party hereunder shall, unless specified otherwise, be
in writing (including facsimile (fax) transmission) and shall be given to such
party at its address or fax number set forth in the notice provisions of the
Loan Agreement, or at such other address or fax number as such party may
hereafter specify for the purpose by Notice to the other party. Each such Notice
shall be effective when actually received by the addressee or when the attempted
initial delivery is refused or when it cannot be made because of a change of
address of which the sending party has not been notified; provided, that notices
to Lender under Sections 3.1 through 3.7 hereof, inclusive, and notices of
changed address or fax number, shall not be effective until received.
Section 18    No Usury. It is expressly stipulated and agreed to be the intent
of Borrower and Lender at all times to comply with applicable state Law or
applicable United States federal Law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state Law) and that this Section shall control every other covenant
and agreement in this Note and the other Loan Documents. If applicable state or
federal Law should at any time be judicially interpreted so as to render
usurious any amount called for under this Note or under any of the other Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the Loan, or if Lender’s exercise of the option to accelerate the Maturity
Date, or if any prepayment by Borrower results in Borrower having paid any
interest in excess of that permitted by applicable Law, then it is Lender’s
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of this Note and all other indebtedness
secured by the Deed of Trust, and the provisions of this Note and the

15    

--------------------------------------------------------------------------------




other Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with the applicable Law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the Loan shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the maximum lawful rate from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.
Section 19    Limited Recourse Provision. Lender shall have no recourse against,
nor shall there be any personal liability to, the members of Borrower, or to any
shareholders, members, partners, beneficial interest holders or any other entity
or person in the ownership (directly or indirectly) of Borrower with respect to
the obligations of Borrower and Guarantor under the Loan. For purposes of
clarification, in no event shall the above language limit, reduce or otherwise
affect Borrower's liability or obligations under the Loan Documents, Guarantor’s
liability or obligations under the Guaranty, or Lender’s right to exercise any
rights or remedies against any collateral securing the Loan.




[Signature page follows.]

16    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has duly executed this Note under seal as of the
date first above written.
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND CREDIT, OR FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.



BORROWER:


KBS SOR 156TH AVENUE NORTHEAST, LLC,
a Delaware limited liability company


By:    KBS SOR ACQUISITION XIII, LLC,
a Delaware limited liability company,
its sole member


By:    KBS SOR PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS STRATEGIC OPPORTUNITY REIT, INC.,
a Maryland corporation,
its sole general partner


By:    __/s/ David E. Snyder________________
David E. Snyder,
Chief Financial Officer




    
    





SIGNATURE PAGE TO KBS SOR 156TH AVENUE NORTHEAST, LLC NOTE